Citation Nr: 1426885	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-08 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center
in Philadelphia, Pennsylvania


THE ISSUE

Whether the discontinuance of Vocational Rehabilitation and Employment benefits under Chapter 31, Title 38, United States Code, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to March 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Harrisburg, Pennsylvania.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO and Insurance Center in Philadelphia, Pennsylvania


FINDINGS OF FACT

1.  In a March 22, 2010 letter, the RO informed the Veteran that his VA Vocational Rehabilitation and Employment (VR&E) benefits had been discontinued on the basis that he declined to participate in job placement services and that he failed to respond to a February 1, 2010 interrupted status letter.  

2.  VA has made reasonable efforts to assist the Veteran in rectifying his unsatisfactory cooperation.

3.  No mitigating circumstances exist such that placement in a discontinuance status would be inappropriate.


CONCLUSION OF LAW

The discontinuance of VR&E benefits under Chapter 31, Title 38, United States Code, was proper.  38 U.S.C.A. §§ 3101, 3106, 3107, 3111 (West 2002); 38 C.F.R. §§ 21.80, 21.84, 21.184, 21.197, 21.198, 21.362, 21.264 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA do not apply to vocational rehabilitation benefits which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Moreover, insofar as VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim and give assistance in obtaining records in its custody and or not in the custody of a Federal Department or Agency, see 38 C.F.R. § 21.33 (2013), the Board finds that all known and available records relevant to the issue on appeal have been obtained, including the Veteran's vocational rehabilitation file and his compensation file.  The Veteran has not identified any additional pertinent evidence which may be available.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The goal of a vocational rehabilitation program is to evaluate and improve the Veteran's ability to achieve a vocational goal; provide services to qualify for suitable employment; enable the Veteran to achieve maximum independence in daily living; and, enable the Veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70(a).

An Individualized Written Rehabilitation Plan will be developed for each veteran eligible for rehabilitation services under Chapter 31.  38 C.F.R. § 21.80.

The purpose of the Individualized Written Rehabilitation Plan is to: (1) identify goals and objectives to be achieved during the period of rehabilitation services that will lead to the point of employability; (2) plan for placement of the veteran in the occupational field for which training and other services will be provided; and (3) specify the key services needed to achieve the goals and objectives of the plan.  38 C.F.R. § 21.84(a).

The successful development and implementation of a program of rehabilitation services requires the full and effective participation of the veteran in the rehabilitation process.  38 C.F.R. § 21.362.  A veteran being provided services under Chapter 31 must, among other responsibilities, conform to procedures established by VA governing pursuit of a rehabilitation plan including enrollment and reenrollment in a course.  38 C.F.R. § 21.362(b)(4)(i). 

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are not found reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.  38 C.F.R. § 21.364.  

In any case in which services and assistance have been discontinued, VA may institute such services and assistance only if the counseling psychologist determines that the unsatisfactory conduct or cooperation of such veteran will not be likely to recur and the rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes and interest.  38 C.F.R. § 21.364(a)(1)(2) . 

When the case manager determines that the Veteran's conduct and/or cooperation are not in conformity with 38 C.F.R. § 21.362(c), the case manager will (1) discuss the situation with the veteran; (2) arrange for services (particularly counseling services which may assist in resolving the problems which led to the unsatisfactory conduct or cooperation); and (3) interrupt the program to allow for more intense efforts, if unsatisfactory conduct and cooperation persist.  If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the veteran's case will be continued and assigned to "discontinued" status unless mitigating circumstances are found.  38 C.F.R. § 21.364(b).

Based upon a longitudinal review of the record, the Board finds that the Veteran's discontinuance in the VR&E benefits on the basis of noncooperation was proper. 

The goal of the Veteran's most recent Individualized Written Rehabilitation Plan, dated August 21, 2007, was to "[g]ain and sustain entry level employment in human services or related field.  The first objective under the plan was the successful completion of an AA degree in Human Services from the local community college.  
Under the evaluation criteria for this objective, the plan indicated that the Veteran was to maintain a 2.00 grade point average, and failure to comply would result in services being discontinued.  The second objective of the plan was to gain and sustain entry level employment in human services or related field.  Under the evaluation criteria for this objective, the plan indicated that the Veteran was to have a resume completed and was to actively participate in searching for employment during his final two semesters.  

In attempting to complete the August 2007 plan, the Veteran was academically suspended (for a third time) from the local community college in Fall 2007.  Specifically, he received a grade of F for both courses taken in the fall semester.

The Veteran subsequently requested to pursue an online coaching certificate course.  Eventually, however, he decided against this training course as it did not include a subsistence allowance.

On September 22, 2009, the Veteran met with his VA employment coordinator and VA rehabilitation counselor.  At the meeting, the Veteran was given an assignment to set up a meeting with a local nonprofit employer for job development purposes and also work on revising his resume draft.

On November 9, 2009, the Veteran was sent a notification letter informing him that his VR&E program was being moved to interrupted status based on his failure to follow-up after the September 2009 meeting.  

A November 13, 2009 report noted that the Veteran had been contacted regarding his interrupted status.  The report noted that he claimed to have always had a rough time in the fall, and that he had not yet spoken with the local nonprofit employer referenced in the September 22, 2009 meeting, and that he had not worked on revising his resume.

A December 1, 2009 report noted that the Veteran called with questions about applying for employment at various places.  It also noted that he had been reminded to work on revising his resume.  

On December 1, 2009, a scheduling letter was sent to the Veteran regarding a meeting on December 23, 2009 to discuss his VR&E program.  The notice letter reminded the Veteran to forward a copy of his revised resume.  

On December 23, 2009, a scheduling letter was sent to the Veteran regarding a meeting on January 27, 2010 to discuss his VR&E program.  The notice stated that the Veteran should forward a copy of his revised resume.  

A January 27, 2010 report noted that the Veteran had not provided a revised resume, and did not have it with him.  The report noted that the Veteran claimed to have attempted to meet the local nonprofit employer to which he had been referred, but that he was not available when he stopped by.  The Veteran also reported that nobody was hiring.  The report indicated that he was informed that job placement assistance was an option.

A February 1, 2010 notice letter to the Veteran indicated that his VR&E program was placed in interrupted status based on his declining to participate in job placement services.  It also indicated that his VR&E program would be placed in discontinued status if no response from the Veteran was received in the next 30 days.

On March 22, 2010, a notice letter was sent to the Veteran indicating that his VR&E program was being discontinued based upon his failure to participate in job placement services and his failure to respond to the February 2010 interrupted status letter.

Based upon these actions, as well as the Veteran's extensive history of failing to complete numerous educational plans over the past 15 years, the Board finds that it was reasonable on the basis of the evidence of record for the Vocational Rehabilitation & Employment staff to conclude that the Veteran was not cooperating with his rehabilitation plan.  

As there is a finding that the Veteran was not engaging in satisfactory cooperation, the analysis must now turn to whether discontinuance was appropriate based on that unsatisfactory cooperation.  The Board finds that it is.

In 38 C.F.R. § 21.364(b) , VA has the duty to address the unsatisfactory conduct and cooperation with the Veteran and to assist him in meeting those standards, such as simply discussing the situation with the Veteran, obtaining relevant counseling services, and interrupting the Veteran's case in order to allow for more intensive efforts to be undertaken. VA's duty to assist the Veteran in these circumstances, however, is limited to "reasonable efforts."  The Board finds that such reasonable efforts were made in this case.

With regard to the interruption of his Individual Written Rehabilitation Plan and Vocational Rehabilitation & Employment services program, the Veteran had several months to: (1) meet the local nonprofit employer, and (2) revise his resume.  If the Veteran wished to continue participation in the Vocational Rehabilitation & Employment program, he could have easily completed these tasks in that time frame. 

In 38 C.F.R. § 21.364, VA regulations note that the Veteran will not be placed in discontinued status if mitigating circumstances are found.  When mitigating circumstances exist the case may be continued in interrupted status until VA staff determines the Veteran may be reentered into the same or a different program because the Veteran's conduct and cooperation will be satisfactory, or if a plan has been developed, to enable the Veteran to reenter and try to maintain satisfactory conduct and cooperation.  Mitigating circumstances include: (i) the effects of the Veteran's service- and nonservice-connected condition(s), (ii) family or financial problems which have led the Veteran to unsatisfactory conduct or cooperation, or (iii) other circumstances beyond the Veteran's control.  See 38 C.F.R. § 21.364(b).

The Board does not find mitigating circumstances.  The fact that the Veteran may be limited to sedentary employment due to his disabilities does not mitigate his failure to revise his resume over a three month period.  Moreover, while contacting a potential employer may have been difficult, there is no basis for the Veteran not having been able to complete this task over a three month period, or at least contacting his VA employment counselor for additional assistance.  There are also no mitigating circumstances for the Veteran having failed to respond to the February 1, 2010 interrupted status letter.  Finally, there are no mitigating factors shown for the Veteran's history of having failed to complete numerous educational plans established for him over the past 15 years.  

Thus, the Board finds that no mitigating circumstances exist in the case at bar which would shift the Veteran's discontinued status back to interrupted status. 

In conclusion, the Board finds that the Veteran's actions, or inaction, exemplify unsatisfactory cooperation.  VA's duty to assist the Veteran to meet his satisfactory cooperation requirements were reasonable in their efforts and included multiple attempts to complete simply tasks over a period of motions, and interrupting his status in order to give the Veteran time to meet those requirements before returning to the Vocational Rehabilitation & Employment program.  Finally, there were no mitigating circumstances in this case which would keep the Veteran in interrupted rather than discontinued status.  Accordingly, the Board finds that the discontinuance of Vocational Rehabilitation & Employment benefits under Chapter 31, Title 38, United States Code, was proper in this case.  See 38 C.F.R. §§ 21.197, 21.198, 21.362, 21.364.

As a final matter, the Board notes that merely because the Board has found that the Veteran's discontinuance of Vocational Rehabilitation & Employment benefits was proper at this time; such does not preclude him from being reinstituted for such services and assistance in the future, after a counseling psychologist determines that: (a) the unsatisfactory conduct or cooperation of the Veteran will not be likely to recur; and (b) the rehabilitation program which the Veteran proposes to pursue (whether the same or revised) is suitable to the Veteran's abilities, aptitudes and interests.  See 38 C.F.R. § 21.364(a). 

If the Veteran would like to return to the Vocational Rehabilitation & Employment program in the future, the Board notes that he should contact the Vocational Rehabilitation & Employment office in his jurisdiction to obtain information as to how he can be reinstituted into the Vocational Rehabilitation & Employment program, should he wish to do so.



ORDER

The discontinuance of VR&E benefits under Chapter 31, Title 38, United States Code, was proper, and the appeal is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


